Barnard, P. J.
There is nothing in this case which should take it out of the general rule governing the termination of partnership. It is almost a. matter of course to appoint a receiver. The joint property, whatever it may be, is taken by the court into its possession through its receiver. The trial of the issue between the parties will determine what are assets. McElvey v. Lewis, 76 N. Y. 373. In the present case there is an unexpired lease, and that is an asset to a share of which the plaintiff is entitled. Mitchell v. Read, 84 N. Y. 556. There are also many abstracts of title belonging to the firm. Whenever the firm was employed to search a title, the original abstracts were kept by the firm. An abstract for the client was prepared and delivered to-him, but for the future benefit of the firm the original was retained. These do not belong to the client. He got what he paid for. The original abstract belonged to the firm. Justice cannot be done between the parties, unless these assets are sold at once. All the parties lay great stress upon the value of the good-will, which includes a business which was made by Edgar Van Winkle,, deceased. The plaintiff is entitled to his share of the value of the lease on that account, and the lease expires on May 1,1889. The searches presumably may be needed by such of the members of the firm as buy them at any time. All new searches of the title are rendered slight, with the possession of the-the old ones. Under the notices issued by defendants, the clients of the firm would alone derive the benefit of the searches, for the notice specifies them as-continuing business at the place leased by the old firm.
The order appointing a receiver, and directing a sale of their assets, seems-to be just, and should be affirmed, with costs and disbursements. All concur.